DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s amendments received on 01/31/2022. The claims received on 01/31/2022 are examined in this Office Action.
Claims 4-6 and 10-14 are cancelled. Claims 1 and 8 are amended. Claims 1-3, 7-9, and 15 are considered in this Office Action. Claims 1-3, 7-9, and 15 are currently pending. 

Response to Amendments
Applicant’s amendment necessitated the new grounds of rejections set forth in this Office Action.
Applicant’s amendments have been considered, and they overcome the 35 U.S.C. 103 rejection. 
Applicant’s amendments have been considered, and they overcome the 35 U.S.C. 112(a). However, applicant’s amendments raise new 35 USC 112(a) rejection. An updated 112(a) rejection will address applicant’s amendments.

Response to Arguments
Applicant’s amendments have been considered, and they overcome the 35 U.S.C. 112(a). However, applicant’s amendments raise new 35 USC 112(a) rejection. An updated 112(a) rejection will address applicant’s amendments.
Applicant’s arguments and amendments with respect to the 103 rejection to claims have been considered, and are found persuasive. Rejection is withdrawn. The discussion of prior art section set forth below further discusses the allowable subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

Claim 1-3, 7-9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 8 recite the phrase “wherein, in the node checking mode, the processor is configured to provide to the field surveyor: a plurality of nodes, each of the plurality of nodes corresponding to each survey target, which includes at least one of a landscape, a road, a manhole, an electric pole, or an air quality measurement point; and a same survey index to be repeatedly checked at the plurality of nodes for time and space series comparison and analysis between survey targets generated in a same series” However, the Examiner is unable to find any generic or specific description or steps in the instant specification that show that Applicant was in possession of a technique that describes the use of time and space series comparison and analysis. While the claim defines the nodes as one of one of a landscape, a road, a manhole, an electric pole, or an air quality measurement point, both the claims and specification are silent on what is being compared, how and what analysis is being used, what is the target, what is the “same” series, and what is meant by time and space series. Applicant’s Specification discloses “…This node12 78738663v.1Attorney Docket No. 50189-509C01USchecking field survey method may be used for a field survey in which time and space series comparison and analysis between targets generated in the same series are important”, however the specification is silent on the use of the time and space series comparison and analysis as recited in the claims and as explained above.
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).


Discussion of Prior Art
Claims 1-3, 7-9, and 15 are allowable over the prior art of record, however they are not allowable because they stand rejected under 35 USC 112(a). The claims would be allowable if they were amended in such a way as to overcome the 35 USC 112(a) rejection set forth in the action. 
 The following is a statement for the reasons for the indications of allowable subject matter: 
The present invention is directed to an apparatus and a server for a location-based mobile field survey comprises transmitting field information and  receiving a field survey  method type, selected from the group consisting of point inspection, node checking, and route following, from the field survey management system server as a field survey method type for the field corresponding to the entered field information; and transmitting the result of a field survey, performed according to the field survey method type, to the field survey  management system server. 
The closet prior art of record, Timothy John Wickstrom (US 2017/0116669 A1, hereinafter “Wickstrom”, filed on May 9, 2016),  Sasha Vrajich (US 2004/021,5701, hereinafter “Vrajich”), Daniel Suyeyasu (US 2016/0104169 Al, hereinafter “Suyeyasu”) are directed to a system and server for a field survey management system, respectively, and collectively, teach several features recited in the independent used by a field surveyor for a location-based mobile field survey comprises transmitting field information and  receiving a field survey  method type, selected from the group consisting of point inspection, node checking, and route following, claims 1 and 8 including,  a GPS sensor: a memory configured to store program instructions; and a processor configured to execute the program instructions, the program instructions when executed configured to: allow a field surveyor to determine, based on location data obtained with the GPS sensor, field information associated with an address, a name of a building or a facility, a geographical name, or any combination thereof, transmit, to a field survey management system server, the field information, receive, from the field survey management system server, at least one survey target and a field survey mode that is corresponds to the field information, the field survey mode being a point inspection mode, a node checking mode, a route following mode, or any combination thereof; receive inputs, from the field surveyor, a survey result of the survey target based on the received field survey mode; and transmit, to the field survey management system server, the survey result to update the database of survey targets, wherein, in the point inspection mode, the processor is configured to provide to the field surveyor:  a point corresponding to a plurality of survey targets, which include at least one of a building, a cultural asset, or a work of art: special survey indices optimized for the survey target, the special survey indices not overlapping with indices of another survey target among the plurality of survey targets: and  independent inspection information including representative location information of the survey target, or a location or a serial number of each member thereof, or a location or a serial number of each element thereof  wherein, in the node checking mode, the processor is configured to provide to the field surveyor:4 Application No.: 16/014,586 Docket No.: IN3-517PCCNRCEa plurality of nodes, each of the plurality of nodes corresponding to each survey target, which includes at least one of a landscape, a road, a manhole, an electric pole, or an air quality measurement point and wherein, in the route following mode, the processor is configured to: sequentially provide a plurality of survey targets to the field surveyor; instruct the field surveyor to follow a route; guide the field surveyor to be informed of the survey target within the route; and instruct the field surveyor to record a problem or a checklist item with the survey target while moving along the route). (See Non-Final Rejection mailed on 09/01/2021 for prior art citation pertinent to the above-noted subject matter).
However, the prior art of record does not teach or render obvious the limitation of:
“and a same survey index to be repeatedly checked at the plurality of nodes for time and space series comparison and analysis between survey targets generated in a same series.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

System and methods of mobile field inspection
Kaufman; Lee et al.
US 20050242943 A1
Configurable system and method for managing facilities
Matsumoto, Kazuhiko et al.
US 20070136077 A1
Asset inspection apparatus and methods
Hammond; Benjamin Essig et al.
US 20050246217 A1
System and methods of mobile field inspection
Horn, Mark W.
GB 2461647 A
System for surveying and evaluation of building properties has local computer that feedbacks data obtained towards server to update database by refining or defining archetype and to produce survey report into form of building plans
WOGAN N


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683